Citation Nr: 1545404	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-09 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected nasal disorder.   


REPRESENTATION

Appellant (Veteran) represented by:	California Department of 
		Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1981 to September 1985.           

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).        

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) in December 2014.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

A remand of this matter is warranted for additional medical inquiry.  

The Veteran maintains that he incurred sleep apnea during service, and secondarily as the result of a service-connected nasal disorder.  Specifically, the Veteran maintains that an injury to his nose during service, which required corrective surgery, caused deformity in his nose which now causes him a sleep disorder.  

The Veteran submitted into evidence in July 2009 a letter from a private physician who generally attributes the Veteran's difficulty sleeping to the in-service nasal injury.  In response, the Veteran was provided with a VA compensation examination in January 2010.  In the report of record, the examiner stated clearly that the sleep disorder did not relate to service, and that the service-connected nasal disorder did not cause the sleep disorder.  However, the examiner did not indicate whether the sleep disorder has been aggravated by the nasal disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.    

2.  After the development above has been completed, the Veteran's case should again be made available to the examiner who conducted the January 2010 VA examination into the Veteran's sleep disorder.  The examiner should review and elaborate on the report addressing this disorder.  

In the VA report, the examiner clearly stated that the Veteran's diagnosed obstructive sleep apnea was not caused by service or by the service-connected nasal disorder.  

Please address the following inquiry regarding the issue of aggravation:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that a sleep disorder is aggravated (i.e., permanently worsened beyond the natural progress) by the service-connected nasal disorder? 

If aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the disability found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder.

In addressing this issue, please consider not merely the nasal disorder itself, but also the nasal surgery the Veteran underwent following service.  The Veteran has asserted that the onset of his sleep problems began just after the surgery.     

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please provide a full explanation for any opinion offered.  

If a new examination is deemed necessary to ascertain the requested information, then VA should provide the Veteran with a comprehensive VA compensation examination into his claim.  

3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  After all the above development and medical inquiry has been completed, readjudicate the claim on appeal in light of all evidence of record.  If the issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




